                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 FRANCES BARRECA                                                           CIVIL ACTION

 VERSUS                                                                    NO. 18-10315

 HOME DEPOT USA, INC., et al.                                              SECTION M (1)



                                          ORDER & REASONS
        Before the Court is a motion to remand filed by plaintiff Frances Barreca (“Barreca”) in

which she argues that this Court lacks diversity subject-matter jurisdiction because she and a

defendant named as “Evangeline” are both citizens of Louisiana.1 Defendant Home Depot USA,

Inc. (“Home Depot”) opposes the motion arguing that “Evangeline” is a fictious defendant

whose citizenship is not considered in the jurisdictional analysis.2 After Barreca and Home

Depot filed reply memoranda,3 Barreca filed a motion for leave to amend her complaint to

properly name “Evangeline” as “Evangeline Karen Thibodeaux.”4                          On March 21, 2019,

Magistrate Judge van Meerveld denied Barreca’s motion, finding that Barreca sought to add

Thibodeaux as a defendant solely to defeat diversity subject-matter jurisdiction in that Barreca

cannot state a claim against her.5 Because Thibodeaux is not a party to this action, and there is

complete diversity between Barreca and Home Depot, with more than $75,000 in controversy,

this Court has diversity subject-matter jurisdiction.6




        1
           R. Doc. 10. Barreca does not contest that there is more than $75,000 in controversy.
        2
           R. Doc. 16 at 2-5.
         3
           R. Docs. 19 & 22, respectively.
         4
           R. Doc. 23.
         5
           R. Doc. 34 at 7-8.
         6
            The Court also finds that Barreca’s argument that this matter should be remanded because Home Depot
failed to timely file the entire state court record lacks merit. Home Depot timely filed the state court record as
directed by the Court. R. Doc. 8.

                                                        1
     Accordingly, IT IS ORDERED that Barreca’s motion to remand (R. Doc. 10) is

DENIED.



     New Orleans, Louisiana, this 29th day of March, 2019.




                                                ________________________________
                                                BARRY W. ASHE
                                                UNITED STATES DISTRICT JUDGE




                                            2
